         Case 1:18-cv-08314-ER Document 14 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSAN BUCHWALD, as the
administrator of the estate of Martyn
Buchwald a/k/a Marty Balin, and
SUSAN BALIN,
                              Plaintiﬀ,                      ORDER
                                                         18 Civ. 8314 (ER)
                – against –

GIANLUCA TORREGROSSA, M.D.,

                              Defendants.


RAMOS, D.J.:

         On December 4, 2018, this case was consolidated with 18 Civ. 7451 (ER). Doc.

8. �e consolidated cases were voluntarily dismissed on March 10, 2020, and 18 Civ.

7451 was terminated. 18 Civ. 7451, Doc. 51. Accordingly, the Clerk of Court is

respectfully directed to close this case, as well.


It is SO ORDERED.


Dated:     September 29, 2020
           New York, New York

                                                      EDGARDO RAMOS, U.S.D.J.
